Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: Defendant William Samuel Coy pled guilty to charges of burglary and theft and made an application for probation. The trial court of Christian County, after a hearing on defendant’s application for probation, denied probation and sentenced the defendant to a term of not less than four nor more than ten years in the Illinois State Penitentiary. This is a companion case to People v. Krouse, ante, p. 754, defendants Krouse and Coy having been tried and sentenced concurrently, and the same analyses and resolutions of the questions of error raised in the Krouse case are relevant and incorporated here by reference thereto. The only substantial question raised which must be treated apart from the Krouse case is whether the sentence of four to ten years is excessive as contended by defendant. Defendant, age 22, son of a disabled relief recipient, has 12 brothers and sisters, one of his brothers having hanged himself in the county jail the previous year. This is defendant’s first conviction of a felony. His prior record of convictions consists of a “curfew violation”, “illegal possession of liquor”, theft of less than $150 for which he was sentenced to one year at the Illinois State Penal Farm at Vandalia, and “improper use of registration” (automobile license plates). All of these occurred prior to his service in the United States Army, except the last one which according to the dates in the report of the probation officer, occurred during such service. He received an honorable discharge less than six months before his conviction after serving 28 months, including seven or eight months in Vietnam. Although he had not found a job since his return from service, the record indicates that he had been diligent in seeking employment for which his work experience at Vandalia — pushing a wheel barrow and mopping floors — and in the Army — cooking— probably was not very helpful. When we consider all the circumstances in this case, we reach the conclusion that the interest of justice will be best served by reducing the sentence to a minimum of two years and a maximum of six years in the Illinois State Penitentiary, and it is so ordered. Judgment affirmed and sentence modified. EBERSPACHER and JONES, JJ., concur.